DETAILED ACTION
Prosecution History
This action is in response to the communication filed on 18 January, 2022
No claims have been amended, cancelled or added.
Claims 19, 26 and 33 have been amended by an examiner’s amendment presented herein.
Claims 19 – 24, 26 - 31 and 33 - 38 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January, 2022 has been entered.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Christopher George on 12 May, 2022.
The application has been amended as follows: 
In Claim 19 change lines 17 - 30 to:
- - 	a plurality of smart agents including at least a first smart agent structured to be deployed to a first provider system and a second smart agent structured to be deployed to a second provider system of the plurality of provider systems to enable communication between the first and second provider systems, at least one of the first payer system or the second payer system, and the connect engine, the first smart agent and the second smart agent further structured to process data related to the coding gap when deployed at the respective first provider system and the second provider system, the first smart agent and the second smart agent in communication with the connect engine to:
reconcile and remove the coding gap from the database corresponding to the patient;
compute a risk adjustment score [[by]] with at least one of the first payer system or the second payer system based on a claim diagnosis code triggered by removal of the coding gap; and
coordinate the appointment scheduled for the patient based on the 
In Claim 22 change line 9 from: “generate instructions to be executed by the agent at one of the plurality of provider” to: - - generate instructions to be executed by the respective smart agent at one of the plurality of provider - -.
In Claim 24 change line 2 from: “instructions from the agent and schedule the appointment based on the gap in care.” to: - - instructions from the respective smart agent and schedule the appointment based on the gap in care. - -.
In Claim 26 change lines 16 – 27 to: 
- - removing smart agent structured to be deployed to a first provider system and a second smart agent structured to be deployed to a second provider system of the plurality of provider systems to enable communication between the first and second provider systems, at least one of the first payer system or the second payer system, and the connect engine, smart agent and the second smart agent further structured to process data related to the coding gap when deployed at the respective first provider system and the second provider system;
computing respective smart agent, with at least one of the first payer system or the second payer system based on a claim diagnosis code triggered by removal of the coding gap; and
coordinating the appointment scheduled for the patient respective smart agent, with the connect engine based on removal of the gap in care of the patient and the risk adjustment score. - - .
In Claim 33 change lines 15 - 26 to: 
- - remove smart agent structured to be deployed to a first provider system and a second smart agent structured to be deployed to a second provider system of the plurality of provider systems to enable communication between the first and second provider systems, at least one of the first payer system or the second payer system, and the connect engine, smart agent and the second smart agent further structured to process data related to the coding gap when deployed at the respective first provider system and the second provider system;
compute respective smart agent, with at least one of the first payer system or the second payer system based on a claim diagnosis code triggered by removal of the coding gap; and
coordinate the appointment scheduled for the patient, using the respective smart agent, based on removal of the gap in care of the patient and the risk adjustment score. - -.
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer medium for identifying and closing gaps in medical care of a patient, where the claims, in combination with other recited features, includes a plurality of smart agents including a first smart agent structured to be provided to a first provider system, and a second smart agent structured to be deployed at a second provider system, and configured to process data related to a coding gap.
The most remarkable prior art of record is as follows:
Cline et al: U.S. Publication Number 2015/0039343 A1
Fendell et al: U.S. Publication Number 2015/0269334 A1
Simon et al: U.S. Publication Number 2015/0347705 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 16 May, 2022